 Case 2:18-cv-08420-RGK-PJW Document 115 Filed 07/07/20 Page 1 of 7 Page ID #:855



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK (Cal. State Bar No. 149886)
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
     DAN G. BOYLE (Cal. Bar No. Pending)
6    Assistant United States Attorneys
     Asset Forfeiture Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-3391/2426
          Facsimile: (213) 894-0142
9         E-mail:    John.Kucera@usdoj.gov
                     Daniel.Boyle2@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                         UNITED STATES DISTRICT COURT
13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                WESTERN DIVISON
15   UNITED STATES OF AMERICA,             No. CV 18-8420-RGK (AGRx)
16            Plaintiff,
                                           STIPULATION AND REQUEST FOR ORDER
17                  v.                     REGARDING PREVIOUSLY FILED
                                           VERIFIED CLAIMS
18
   $1,546,076.35 IN BANK FUNDS
19 SEIZED FROM REPUBLIC BANK OF
   ARIZONA ACCOUNT ‘1889;
20 $1,001,731.18 IN BANK FUNDS
   SEIZED FROM REPUBLIC BANK OF
21 ARIZONA ACCOUNT ‘2592, et
   al.,
22
             Defendants.
23

24

25        Plaintiff United States of America (the “government”) and
26   claimants James Larkin, Margaret Larkin, Coyocan Family Trust,
27   Ocotillo Family Trust, Anne Hawkins, Oaxaca Trust, Puebla Trust,
28   Cuernavaca Trust, Chiapas Trust, Troy Larkin, Ramon Larkin, John
 Case 2:18-cv-08420-RGK-PJW Document 115 Filed 07/07/20 Page 2 of 7 Page ID #:856



1    Larkin, Kathleen Larkin, Rose Larkin, Quinn Larkin, Michael Lacey,
2    Casa Bahia, LLC, Creek Hideaway, LLC, Finca Manzana for Sebastopol,
3    LLC, John Becker and Trustee of the MGL Two Year Retained Annuity
4    Trust Dated 21 November 2014, Alyson Tally, John Brunst, Mary Ann
5    Brunst, the Brunst Family Trust, Scott Spear, Elona Spear, Natasha
6    Spear, Medalist Holdings, Inc., Leeward Holdings, LLC, Camarillo
7    Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties, LLC,
8    Shearwater Investments, LLC, and Broadway Capital Corp., LLC
9    (“Claimants”), stipulate as follows:
10        1.   Commencing on September 28, 2018, the government filed a
11   series of thirty-two related civil forfeiture complaints against
12   numerous assets identified in the thirty-two complaints (the
13   “Forfeiture Complaints”).
14        2.   On December 18, 2019, the Court ordered the government to
15   file a single, consolidated complaint against all the assets
16   identified in the thirty-two complaints (Doc. #50).
17        3.   Thereafter, on January 14, 2020, the government filed a
18   consolidated complaint against all the assets identified in the
19   thirty-two complaints.    In addition to consolidating the thirty-two
20   separate complaints, the consolidated complaint made various
21   technical corrections in the allegations relating to and description
22   of some of the defendant assets (Doc. #66).
23        4.   On June 1, 2020, the government, with leave of this Court,
24   filed its First Amended Consolidated Complaint against the same
25   defendant assets (the “FACC”) (Doc. #108). The FACC also made
26   various technical corrections in the allegations relating to and
27   description of some of the defendant assets.
28




                                          2
 Case 2:18-cv-08420-RGK-PJW Document 115 Filed 07/07/20 Page 3 of 7 Page ID #:857



1         5.   On June 11, 2020, the government filed a Notice of Errata
2    regarding the FACC (Doc. #109) against the same defendant assets,
3    making additional technical corrections.
4         6.   In response to the Forfeiture Complaints, and before the
5    filing of the original consolidated complaint, Claimants filed
6    claims asserting their respective interests in the various defendant
7    assets.
8         7.   The government and Claimants request that the Court enter
9    an order treating all the claims Claimants filed in response to the
10   Forfeiture Complaints as if they had been filed in response to the
11   FACC and giving the original claims the same force and effect as
12   though each such claim had been filed in response to the FACC.          The
13   government and Claimants also request that the order provide that
14   the claims be deemed amended to reflect any technical corrections
15   made by the original consolidated complaint, the FACC, and the
16   Notice of Errata.
17        8.   By way of this stipulation, the government and Claimants
18   request that the Court sign the proposed order contemporaneously
19   lodged herewith, treating Claimants’ already-filed claims as if they
20   had been filed in response to the FACC, and not requiring filing of
21   amended claims.
22        SO STIPULATED
23
24
25
26
27
28




                                          3
 Case 2:18-cv-08420-RGK-PJW Document 115 Filed 07/07/20 Page 4 of 7 Page ID #:858



1
     Dated: July 7, 2020               Respectfully submitted,
2
                                       NICOLA T. HANNA
3                                      United States Attorney
4                                      BRANDON D. FOX
                                       Assistant United States Attorney
5                                      Chief, Criminal Division
                                       STEVEN R. WELK
6                                      Assistant United States
                                       Chief, Asset Forfeiture Section
7
                                             /s/
8                                      DAN G. BOYLE
                                       Assistant United States Attorney
9
                                       Attorneys for Plaintiff
10                                     UNITED STATES OF AMERICA
11                                     [signatures continued on next page]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          4
 Case 2:18-cv-08420-RGK-PJW Document 115 Filed 07/07/20 Page 5 of 7 Page ID #:859



1
                                       Thomas H. Bienert, Jr.
2                                      Whitney Z. Bernstein
3                                      BIENERT | KATZMAN PC

4                                      /s/ Whitney Z. Bernstein
                                       Whitney Z. Bernstein
5                                      Attorneys for Claimant James Larkin
6
7                                      Walter F. Brown
                                       ORRICK, HERRINGTON & SUTCLIFFE
8
9                                      /s/ Walter F. Brown
                                       Walter F. Brown
10                                     Attorneys for Claimants Margaret
                                       Larkin, Coyocan Family Trust,
11                                     Ocotillo Family Trust
12
13                                     John K. Rubiner
                                       FREEMAN MATHIS & GARY, LLP
14
15                                     /s/ John K. Rubiner
                                       John K. Rubiner
16                                     Attorneys for Claimants Anne Hawkins,
                                       Oaxaca Trust, Puebla Trust,
17                                     Cuernavaca Trust, Chiapas Trust, John
18                                     Larkin, Kathleen Larkin, Rose Larkin,
                                       Quinn Larkin, Elona Spear, Natasha
19                                     Spear

20
                                       Troy Larkin
21
                                       PRO PER
22
                                       /s/ Troy Larkin
23                                     Troy Larkin
24
25                                     Ramon Larkin
                                       PRO PER
26
                                       /s/ Ramon Larkin
27
                                       Ramon Larkin
28

                                       [signatures continued on next page]


                                          5
 Case 2:18-cv-08420-RGK-PJW Document 115 Filed 07/07/20 Page 6 of 7 Page ID #:860



1
                                       Paul J. Cambria, Jr.
2                                      Erin E. McCampbell
3                                      LIPSITZ GREEN SCIME CAMBRIA LLP

4                                      /s/ Paul J. Cambria, Jr.
                                       Paul J. Cambria, Jr.
5                                      Attorneys for Claimants Michael
6                                      Lacey, Casa Bahia, LLC, Creek
                                       Hideaway, LLC, Finca Manzana for
7                                      Sebastopol, LLC
8
9                                      Martha Boersch
                                       BOERSCH & ILLOVSKY LLP
10
                                       /s/ Martha Boersch_____________
11                                     Martha Boersch
12                                     Attorney for Claimant Alyson Talley

13
                                       John R. Becker, Trustee
14                                     PRO PER
15
                                       /s/ John R. Becker
16                                     John R. Becker, Trustee
                                       John R. Becker, Trustee of the MGL
17                                     Two Year Retained Annuity Trust Dated
18                                     21 November 2014

19
                                       Gary S. Lincenberg
20                                     Ariel A. Neuman
                                       Gopi K. Panchapakesan
21
                                       BIRD, MARELLA, BOXER, WOLPERT,
22                                     NESSIM, DROOKS, LINCENBERG & RHOW,
                                       P.C.
23
                                       /s/ Ariel A. Neuman
24
                                       Ariel A. Neuman
25                                     Attorneys for Claimants John Brunst,
                                       Mary Ann Brunst, the Brunst Family
26                                     Trust
27
28                                     [signatures continued on next page]




                                          6
 Case 2:18-cv-08420-RGK-PJW Document 115 Filed 07/07/20 Page 7 of 7 Page ID #:861



1
                                       John K. Rubiner
2                                      FREEMAN MATHIS & GARY, LLP
3                                      Bruce Feder
                                       FEDER LAW OFFICE, P.A.
4
                                       /s/ Bruce Feder
5                                      Bruce Feder
6                                      Attorneys for Claimant Scott Spear

7
                                       David W. Wiechert
8                                      WIECHERT, MUNK & GOLDSTIEN, PC
9                                      Daniel J. Quigley
                                       DANIEL J. QUIGLEY, PLC
10
                                       /s/ Daniel J. Quigley
11                                     Daniel J. Quigley
12                                     Attorneys for Medalist Holdings,
                                       Inc., Leeward Holdings, LLC,
13                                     Camarillo Holdings, LLC, Vermillion
                                       Holdings, LLC, Cereus Properties,
14                                     LLC, Shearwater Investments, LLC, and
15                                     Broadway Capital Corp., LLC

16
17
18
19
20
21
22
23
24
25
26
27
28




                                          7
